Exhibit 99.1 MAXIMUS Reports Record Results for Fiscal 2011 Fourth Quarter and Full Year - Introduces Outlook for Fiscal 2012; Board Increases Share Buyback Authorization to $125 Million - RESTON, Va.(BUSINESS WIRE)November 10, 2011MAXIMUS (NYSE: MMS), a leading provider of government services worldwide, today reported financial results for its fourth quarter and fiscal year ended September 30, 2011. Key highlights include: · Revenue grew 18% to $250.1 million for the fourth quarter and 12% to $929.6 million for the full fiscal year compared to the same periods last year, driven by growth on current contracts and new work. · Adjusted diluted earnings per share from continuing operations increased 19% to $0.64 for the fourth quarter and 24% to $2.25 for the full fiscal year compared to the same periods last year. · Cash and cash equivalents totaled $173.0 million at September 30, 2011. · The Company purchased approximately 1.1 million shares of MAXIMUS common stock for $39.6 million during the fourth quarter and on November 8, 2011, the Board of Directors increased the Company’s share repurchase program to $125 million. · The Company achieved record signed awards in fiscal 2011 that totaled $1.6 billion. Revenue for the fiscal 2011 fourth quarter increased 18% (14% on a constant currency basis) to $250.1 million versus $212.5 million reported for the same period last year. Revenue for fiscal year 2011 increased 12% (8% on a constant currency basis) to $929.6 million compared to fiscal year 2010. Revenue increases were driven by organic growth on existing contracts and new work in both Segments and across all geographies. During the fourth quarter, an increased share of international business and other factors reduced the tax rate to 28.9% for the quarter and 34.8% for the fiscal year. As a result, fourth quarter GAAP income from continuing operations, net of taxes, increased 24% to $25.6 million, or $0.73 per diluted share, and includes approximately $0.09 of the aforementioned benefits and a net legal recovery. Normalized for these benefits, fourth quarter adjusted diluted earnings per share from continuing operations increased 19% to $0.64 compared to the same period last year. For the full year, GAAP income from continuing operations, net of taxes, increased 18% to $82.1 million, or $2.31 per diluted share, which includes approximately $0.06 of benefits. Excluding these benefits, adjusted diluted earnings per share from continuing operations increased 24% to $2.25 compared to fiscal 2010. A normalization table is included in the accompanying financial schedules. “MAXIMUS delivered another exceptional year with solid growth in both our Health and Human Services Segments. We won 98% of total contract value up for rebid, securing some of our most important projects for the next several years. Our recently launched operations in the United Kingdom are trending as expected and we recently received notification of award for new strategic work in Canada,” commented Richard A. Montoni, Chief Executive Officer of MAXIMUS. Health Services Segment Health Services Segment revenue for the fourth quarter of fiscal 2011 increased 21% to $156.3 million compared to $129.0 million for the same period last year, principally driven by the expansion of Medicaid managed care and efforts to modernize PharmaNet in British Columbia. For fiscal 2011, revenue increased 10% to $565.9 million compared to $514.3 million the prior year, driven by new work and expansion on existing contracts. Health Services Segment operating income for the fourth quarter grew 3% to $20.6 million with an operating margin of 13.2% compared to $20.0 million in the same period last year. For the full fiscal year, Segment operating income increased 15% to $74.7 million with a 13.2% operating margin compared to $64.7 million in fiscal 2010. Human Services Segment Human Services Segment revenue for the fourth quarter increased 12% (4% on a constant currency basis) to $93.8 million compared to $83.5 million in the prior year period. For fiscal 2011, revenue increased 15% (or 7% on a constant currency basis) to $363.8 million compared to $317.5 million last year. Segment revenue growth was driven by the Company’s international welfare-to-work business in Australia and the United Kingdom. Human Services Segment operating income for the fourth quarter totaled $13.3 million with an operating margin of 14.2% compared to $12.4 million in the same period last year. For the full fiscal year, operating income grew 19% to $46.8 million with a 12.9% operating margin compared to $39.5 million in fiscal 2010. Backlog, Sales and Pipeline The Company reported record backlog totaling $2.9 billion at September 30, 2011, which is a 38% increase over backlog of $2.1 billion at September 30, 2010. The increased backlog was attributable to new wins and the successful award of several large rebids in fiscal 2011. Year-to-date signed contract wins at September 30, 2011 totaled $1.609 billion compared to $685 million for fiscal 2010. New contracts pending (awarded but unsigned) totaled $691 million compared to $709 million last year. Sales opportunities (pipeline) at November 4, 2011, totaled $1.8 billion (consisting of $417 million in proposals pending, $272 million in proposals in preparation and $1.1 billion in proposals tracking) compared to $1.8 billion in fiscal 2010. Balance Sheet and Cash Flows Cash and cash equivalents totaled $173.0 million at September 30, 2011. For the full fiscal year, cash provided by operating activities from continuing operations totaled $97.6 million with free cash flow of $71.5 million, and for the fourth quarter cash provided by operating activities from continuing operations totaled $27.1 million with free cash flow of $17.6 million. The Company defines free cash flow as cash provided by operating activities from continuing operations less cash paid for property, equipment and capitalized software. Days Sales Outstanding (DSO) from continuing operations were favorable at 56 days and driven by the timing of collections. On August 31, 2011, MAXIMUS paid a quarterly cash dividend of $0.09 per share, and on October 12, 2011, the Company announced a $0.09 per share cash dividend, payable on November 30, 2011 to shareholders of record on November 15, 2011. During the fourth quarter of fiscal 2011, MAXIMUS used $39.6 million to purchase 1,083,700 shares of MAXIMUS common stock under its Board-authorized share repurchase program. For fiscal 2011, MAXIMUS repurchased a total of 1,597,458 shares and used cash of $56.5 million for buyback activity. At September 30, 2011, the Company had $77.8 million available for future repurchases. However, on November 8, 2011, the Board of Directors increased the share repurchase authorization to $125 million. Outlook MAXIMUS is introducing fiscal 2012 revenue guidance in the range of $980 million to $1.015 billion. At September 30, 2011, 95% of forecasted 2012 revenue was in the form of backlog or options periods. The Company expects fiscal 2012 adjusted diluted earnings from continuing operations in the range of $2.20 to $2.30, which reflects the expected start-up losses in fiscal 2012 on the new Work Programme in the United Kingdom. The Company is expecting an improved fiscal 2012 outlook for its UK operations and now expects revenue of approximately $30 million and losses of approximately $9.5 million. The improvement is a result of higher volumes on the Work Programme, as well as a potential termination payment associated with the legacy Flexible New Deal anticipated in the first quarter. Mr. Montoni concluded, “We remain keenly focused on creating the foundation for growth over the next three years and beyond. The need for high quality, efficient social services is a universal one and we believe there will continue to be demand for world-class administration of government programs from vendors who can deliver results. With our fiscal 2012 guidance now in place, we look forward to driving results for our clients and delivering long-term value to our shareholders.” Website Presentation, Conference Call and Webcast Information MAXIMUS will host a conference call this morning, November 10, 2011, at 9:00 a.m. (ET). The call is open to the public and can be accessed under the Investor Relations page of the Company’s website at www.maximus.com or by calling: 877.407.8289 (Domestic)/201.689.8341 (International) For those unable to listen to the live call, a replay will be available through November 18, 2011. Callers can access the replay by calling: 877.660.6853 (Domestic)/201.612.7415 (International) Replay account number: 316 Replay conference ID number: 381745 About MAXIMUS MAXIMUS is a leading health and human services administrator for governments in the United States, United Kingdom, Canada and Australia. The Company delivers administrative solutions to improve the cost effectiveness, efficiency and quality of government-sponsored benefit programs, such as Medicaid, Medicare, Children's Health Insurance Program (CHIP), Health Insurance BC (British Columbia), as well as welfare-to-work and child support enforcement programs across the globe. The Company's primary customer base includes federal, provincial, state, county and municipal governments. Operating under its founding mission of Helping Government Serve the People®, MAXIMUS has more than 7,000 employees located in more than 220 offices worldwide. For more information, visit www.maximus.com. Statements that are not historical facts, including statements about the Company's confidence and strategies and the Company's expectations about revenues, results of operations, profitability, future contracts, market opportunities, market demand or acceptance of the Company's products are forward-looking statements that involve risks and uncertainties. These uncertainties could cause the Company's actual results to differ materially from those indicated by such forward-looking statements and include reliance on government clients; risks associated with government contracting; risks involved in managing government projects; legislative changes and political developments; opposition from government unions; challenges resulting from growth; adverse publicity; and legal, economic, and other risks detailed in Exhibit 99.1 to the Company's most recent Quarterly Report filed with the Securities and Exchange Commission, found on www.maximus.com. MAXIMUS, Inc. CONSOLIDATED BALANCE SHEETS (In thousands) September 30, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable—billed, net Accounts receivable—unbilled Prepaid income taxes Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Capitalized software, net Goodwill Intangible assets, net Deferred contract costs, net Deferred income taxes Deferred compensation plan assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Deferred revenue Current portion of long-term debt 42 — Acquisition-related contingent consideration Income taxes payable Accrued liabilities Liabilities of discontinued operations — Total current liabilities Deferred revenue, less current portion Long-term debt Acquisition-related contingent consideration, less current portion Income taxes payable, less current portion Deferred income taxes Deferred compensation plan liabilities, less current portion Total liabilities Shareholders’ equity: Common stock, no par value; 60,000 shares authorized; 56,018 and 54,975 shares issued and 33,793 and 34,348 outstanding at September 30, 2011 and September 30, 2010, at stated amount, respectively Treasury stock, at cost; 22,225 and 20,627 shares at September 30, 2011 and September 30, 2010, respectively ) ) Accumulated other comprehensive income Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ MAXIMUS, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Unaudited Three Months Year Ended September 30, Ended September 30, Revenue $ Cost of revenue Gross profit Selling, general and administrative expenses Legal and settlement recovery, net — Operating income from continuing operations Interest and other income, net Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Discontinued operations, net of income taxes: Income (loss) from discontinued operations ) Loss on disposal ) Income (loss) from discontinued operations 18 ) Net income $ Basic earnings (loss) per share: From continuing operations $ From discontinued operations — ) Basic earnings per share $ Diluted earnings (loss) per share: From continuing operations $ From discontinued operations — ) Diluted earnings per share $ Dividends paid per share $ Weighted average shares outstanding: Basic Diluted MAXIMUS, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Quarter Ended September 30, Year ended September 30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Loss from discontinued operations ) ) ) Depreciation and amortization Deferred income taxes ) ) Deferred interest income on note receivable — — — Non-cash equity based compensation Change in assets and liabilities: Accounts receivable — billed ) ) ) 38 Accounts receivable — unbilled Prepaid expenses and other current assets ) ) ) Deferred contract costs ) Accounts payable ) ) ) Accrued compensation and benefits Deferred revenue ) Income taxes ) ) Other assets and liabilities ) ) Cash provided by continuing operations Cash used in discontinued operations ) ) ) Cash provided by operating activities Cash flows from investing activities: Proceeds from sale of discontinued operations, net of transaction costs — — Acquisition of businesses, net of cash acquired ) Purchases of property and equipment ) Capitalized software costs ) Proceeds from note receivable — Cash used in investing activities — continuing ops ) Cash flows from financing activities: Employee stock transactions ) 84 Repurchases of common stock ) Tax benefit due to option exercises and restricted stock units vesting Repayment of long-term debt — — — (7 ) Issuance of long-term debt — Cash dividends paid ) Cash used in financing activities — continuing ops ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ MAXIMUS, Inc. SEGMENT INFORMATION (In thousands) (Unaudited) Three Months Ended September 30, Year Ended September 30, % (1) % (1) % (1) % (1) Revenue: Health Services $ % $ % $ % $ % Human Services % Total % Gross Profit: Health Services % Human Services % Total % Selling, general, and administrative expense: Health Services % Human Services % Corporate/Other NM NM ) NM NM Total % Operating income from continuing operations: Health Services % Human Services % Consolidating adjustments ) NM ) NM 56 NM ) NM Subtotal: Segment Operating Income % Legal and settlement recovery (expense), net NM — NM NM NM Total $ % $ % $ % $ % Percentage of respective segment revenue. Changes not considered meaningful are marked “NM.” MAXIMUS, Inc. Supplemental Pro Forma Diluted EPS from Continuing Operations ("Adjusted EPS") FY 2010 and FY 2011 (Unaudited) Total Q1 10 Q2 10 Q3 10 Q4 10 FY 10 Diluted EPS from continuing operations - GAAP basis $ Pro forma Adjustments: Legal and settlement expense (recovery), net ) - - ) Adjustment for taxation rate ) ) ) Subtotal pro forma adjustments ) ) ) Adjusted EPS from continuing operations $ Total Q1 10 Q2 11 Q3 11 Q4 11 FY 11 Diluted EPS from continuing operations $ Pro forma Adjustments: Legal and settlement expense (recovery), net - - - ) ) Adjustment for taxation rate ) ) Subtotal pro forma adjustments - Adjusted EPS from continuing operations $ CONTACT: MAXIMUS,Inc. Lisa Miles,800-MAXIMUS x11637
